DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The references listed in the Information Disclosure Statement filed on 09/22/2021 have been considered by the examiner (see attached PTO-1449 forms).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-22 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by ALBERTH, JR. et al. [US Patent Application Publication 2014/0125150 A1 (as submitted in IDS 09/22/2021); hereinafter “ALBERTH”].
Regarding claim 1, ALBERTH teaches a method for monitoring power consumption of an appliance within a space (e.g. power consumption by a refrigerator - 0071), the method comprising: 
obtaining, by one or more computing devices, a first set of data indicative of power consumption of the appliance during an interval of time from a power meter circuit associated with an electrical outlet configured to couple the appliance to a power source (features /use parameters may be determined from power consumption characteristics - 0038, switch 120 configured to control, e.g. interrupt, change, adjust - 0045, monitored data is analyzed and various loads are identified - 0069, time delay, finishing cycle, operating cycle - 0072); 
determining, by one or more computing devices, a profile indicative of power consumption of the appliance based, at least in part, on the first set of data (group/characterize loads by category - 0066, monitoring the pattern of energy drawn - 0084, operating statistics, normal or historical trends - 0102); 
subsequent to determining the profile, obtaining, by the one or more computing devices, a second set of data indicative of power consumption of the appliance from the power meter circuit associated with the electrical outlet (power consumption data - 0006, compare received power consumption data to the predetermined power consumption data - 0007, group/characterize loads by category - 0066, re-enable power delivery… crosses the doorway - 0071, may make record of the ambient light … detected ambient light levels may be periodically compared to the earlier recorded level of light - 0088, operating statistics, run time and power consumed collected - 0102); 
determining, by the one or more computing devices, whether power consumption of the appliance deviates from the profile based, at least in part, on the second set of data (usage or power consumption of the device relative to the usage of other device, preset or predetermined user settings - 0006, compare the received power consumption data to the predetermined power consumption data, identify based on the comparison - 0007, identify each load by category - 0066, load change indicative of user intervention - 0071, periodically compared to the earlier recorded level - 0088, deviates from normal or historical trends - 0102); and 
responsive to determining power consumption of the appliance deviates from the profile, providing, by the one or more computing devices, a notification indicative of power consumption of the appliance deviating from the profile (re-enable power delivery - 0071, energy action alert - 0084, a message would be sent, an alarm may be generated - 0102).

Regarding claim 2, ALBERTH teaches responsive to determining power consumption of the appliance deviates from the profile, determining, by the one or more computing devices, whether a person is present within the space (0006, user intervention, user crosses the doorway - 0071, 0102).

(0006, 0071, 0102); and 
determining, by the one or more computing devices, whether the person is present within the space based, at least in part, on the third set of data (0006, 0071, 0072, 0089, 0098).

Regarding claim 4, ALBERTH teaches the third set of data comprises audio data obtained via one or more microphones of the power switch (0008, 0013, 0019, 0045).

Regarding claim 5, ALBERTH teaches the third set of data comprises data indicative of power consumption of the one or more light sources (0071).

Regarding claim 6, ALBERTH teaches responsive to determining the person is present within the space, providing, by the one or more computing devices, one or more control signals associated with controlling operation of the power switch to provide the notification (0071, 0084, 0102).

Regarding claim 7, ALBERTH teaches the one or more control signals are associated with providing the notification via one or more output devices of the power switch (0016, 0017, 0071, 0084, 0102).

Regarding claim 8, ALBERTH teaches the one or more output devices comprise one or more speakers (0034, 0054, 0084, 0102).

Regarding claim 9, ALBERTH teaches responsive to determining the person is not present within the space, providing, by the one or more computing devices, the notification to a user device associated with one or more persons that are remote relative to the space (0054, 0059, 0064, 0071, 0072).

Regarding claim 10, ALBERTH teaches the notification comprises at least one of an audible notification and a visual notification (0034, 0054, 0084, 0102).

Regarding claim 11, ALBERTH teaches determining whether power consumption of the appliance deviates from the profile comprises: comparing, by the one or more computing devices, the second set of data against the first set of data (0007, 0010, 0068, 0097); and determining, by the one or more computing devices, power consumption of the appliance deviates from the profile when the second set of data deviates from the first set of data by a threshold amount (0006, 0007, 0066, 0071, 0088, 0102).

Regarding claim 12, ALBERTH teaches a system for monitoring operation of an appliance within a space (e.g. power consumption by a refrigerator - 0071), the system comprising: 
(switch 120 - 0071, switch 200 - 0074), the power switch comprising one or more microphones (control delivery of electrical energy, sound sensor - 0008, sound sensor - 0017, sensor configured to sense sound - 0044, switch 120 may also include one or more sensors for sensing sound - 0045); 
an electrical outlet configured to couple the appliance to a power source, the electrical outlet comprising a power meter circuit configured to monitor power consumption of the appliance (includes a power monitor - 0008, 0017, outlet 130 connected to power source - 0044, meter the supply of power to outlet - 0045); and 
one or more computing devices configured to: obtain a first set of data indicative of power consumption of the appliance during an interval of time via a power meter circuit associated with an electrical outlet configured to couple the appliance to a power source (features /use parameters may be determined from power consumption characteristics - 0038, switch 120 configured to control, e.g. interrupt, change, adjust - 0045, monitored data is analyzed and various loads are identified - 0069, time delay, finishing cycle, operating cycle - 0072); 
determine a profile indicative of power consumption of the appliance based, at least in part, on the first set of data (group/characterize loads by category - 0066, monitoring the pattern of energy drawn - 0084, operating statistics, normal or historical trends - 0102); 
subsequent to determining the profile, obtain a second set of data indicative of power consumption of the appliance via the power meter circuit associated with the (power consumption data - 0006, compare received power consumption data to the predetermined power consumption data - 0007, group/characterize loads by category - 0066, re-enable power delivery… crosses the doorway - 0071, may make record of the ambient light … detected ambient light levels may be periodically compared to the earlier recorded level of light - 0088, operating statistics, run time and power consumed collected - 0102); 
determine whether power consumption of the appliance deviates from the profile based, at least in part, on the second set of data (usage or power consumption of the device relative to the usage of other device, preset or predetermined user settings - 0006, compare the received power consumption data to the predetermined power consumption data, identify based on the comparison - 0007, identify each load by category - 0066, load change indicative of user intervention - 0071, periodically compared to the earlier recorded level - 0088, deviates from normal or historical trends - 0102); and 
provide a notification indicative of power consumption of the appliance deviating from the profile (re-enable power delivery - 0071, energy action alert - 0084, a message would be sent, an alarm may be generated - 0102).

Regarding claim 13, ALBERTH teaches the one or more computing devices are further configured to: determine whether a person is present within the space in response to determining power consumption of the appliance deviates from the profile (0006, user intervention, user crosses the doorway - 0071, 0102).

(0006, 0071); and determine whether the person is present within the space based, at least in part, on the third set of data (0006, 0071, 0072, 0089, 0098).

Regarding claim 15, ALBERTH teaches the third set of data comprises audio data obtained via one or more microphones of the power switch (0008, 0013, 0019, 0045).

Regarding claim 16, ALBERTH teaches the third set of data comprises data indicative of power consumption of the one or more electrical loads (0007, 0008, 0071).

Regarding claim 17, ALBERTH teaches the one or more electrical loads comprise one or more lighting fixtures (0071).

Regarding claim 18, ALBERTH teaches the one or more electrical loads comprise one or more ceiling fans (0071).

Regarding claim 19, ALBERTH teaches the one or computing devices are further configured to: provide one or more control signals associated with controlling operation (0071, 0084, 0102).

Regarding claim 20, ALBERTH teaches the one or more control signals are associated with providing the notification via one or more output devices of the power switch (0016, 0017, 0071, 0084, 0102).

Regarding claim 21, ALBERTH teaches the one or more output devices comprise one or more speakers (0034, 0054, 0084, 0102).

Regarding claim 22, ALBERTH teaches the one or more computing devices are further configured to: provide the notification to a user device associated with one or more persons that are remote relative to the space in response to determining the person is not present within the space (0054, 0059, 0064, 0071, 0072).

Relevant Prior Art / Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Steenberg et al. (US Patent Number 8,649,987 B2) discloses a system and method to monitor and manage performance of appliances;
SILVEIRA FILHO et al. (US Patent Application Publication 2015/0177292 A1) discloses a system and method for tracking usage patterns of electrical appliances.

RICKY GO whose telephone number is (571)270-3340.  The examiner can normally be reached on Monday through Friday from 9:00 a.m. to 5:30 p.m.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen M. Vazquez can be reached on (571) 272-2619.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RICKY GO/Primary Examiner, Art Unit 2862